
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.61



AMENDMENT 2002-1
TO THE
EARLE M. JORGENSEN HOURLY EMPLOYEES PENSION PLAN


        WHEREAS, the Earle M. Jorgensen Company (the "Company") maintains the
Earle M. Jorgensen Hourly Employees Pension Plan (the "Plan"); and

        WHEREAS, the Company wishes to amend the Plan to (1) reflect recent
changes approved by the Board of Directors of the Company with respect to the
ability of the Committee for the Plan to adopt amendments to the Plan, and
(2) adopt amendments in connection with both the Economic Growth and Tax Relief
Reconciliation Act of 2001 and final Treasury Regulations under Internal Revenue
Code Section 401(a)(9), as amended by the Small Business Job Protection Act of
1996.

        NOW, THEREFORE, the Plan is amended as follows, effective (except as
otherwise specified) as of January 1, 2002:

1.The following new Appendix E is added to the Plan, effective January 1, 2002:

"APPENDIX E

AMENDMENT OF THE PLAN FOR EGTRRA

PREAMBLE

        1.    This Appendix E of the Plan is adopted to reflect certain
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
("EGTRRA'). This Appendix E is intended as good-faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. Except as otherwise provided herein, this Appendix E
shall be effective as of the first day of the first Plan Year beginning after
December 31, 2001. This Appendix E shall supersede the provisions of the Plan to
the extent those provisions are inconsistent with the provisions of this
Appendix E. Capitalized terms shall have the meaning set forth in the Plan,
unless otherwise provided herein.

        SECTION A. LIMITATIONS ON BENEFITS

        1.    Effective date. This Section shall be effective for limitation
years ending after December 31, 2001.

        2.    Effect on Participants. Benefit increases resulting from the
increase in the limitations of Section 415(b) of the Code will be provided to
those Participants specified below.

        3.    Definitions.

        3.1.  Defined benefit dollar limitation. The "defined benefit dollar
limitation' under Section 5.1 of the Plan is $160,000, as adjusted, effective
January 1 of each year, under Section 415(d) of the Code in such manner as the
Secretary shall prescribe, and payable in the form of a straight life annuity. A
limitation as adjusted under Section 415(d) will apply to limitation years
ending with or within the calendar year for which the adjustment applies.

        3.2.  Maximum permissible benefit: The "maximum permissible benefit' is
the lesser of the defined benefit dollar limitation or the defined benefit
compensation limitation under Section 5.1 of the Plan (both adjusted where
required, as provided in (a) below and, if applicable, in (b) or (c) below).

        (a)  If the Participant has fewer than 10 years of participation in the
Plan, the defined benefit dollar limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of years (or part thereof) of
participation in the Plan and (ii) the denominator of which is 10. In the case
of a Participant who has fewer than 10 years of service with the employer, the
defined benefit Compensation limitation shall be multiplied by a fraction,

--------------------------------------------------------------------------------

(i) the numerator of which is the number of years (or part thereof) of service
with the employer and (ii) the denominator of which is 10.

        (b)  If the benefit of a Participant begins prior to age 62, the defined
benefit dollar limitation applicable to the Participant at such earlier age is
an annual benefit payable in the form of a straight life annuity beginning at
the earlier age that is the actuarial equivalent of the defined benefit dollar
limitation applicable to the Participant at age 62 (adjusted under (a) above, if
required). The defined benefit dollar limitation applicable at an age prior to
age 62 is determined as the lesser of (i) the Actuarial Equivalent (at such age)
of the defined benefit dollar limitation computed using the interest rate and
mortality table (or other tabular factor) specified in Section 1.2 of the Plan
for non-lump sum benefits and (ii) the Actuarial Equivalent (at such age) of the
defined benefit dollar limitation computed using a 5 percent interest rate and
the mortality table defined in the definition of "GATT Rates' under the
definition of "Actuarial Equivalent' in Section 1.2 of the Plan, or Section D of
this Appendix E, as applicable. Any decrease in the defined benefit dollar
limitation determined in accordance with this paragraph (b) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the
Participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

        (c)  If the benefit of a Participant begins after the Participant
attains age 65, the defined benefit dollar limitation applicable to the
Participant at the later age is the annual benefit payable in the form of a
straight life annuity beginning at the later age that is actuarially equivalent
to the defined benefit dollar limitation applicable to the Participant at age 65
(adjusted under (a) above, if required). The actuarial equivalent of the defined
benefit dollar limitation applicable at an age after age 65 is determined as the
lesser of (i) the Actuarial Equivalent (at such age) of the defined benefit
dollar limitation computed using the interest rate and mortality table (or other
tabular factor) specified in Section 1.2 of the Plan for non-lump sum benefits
and (ii) the Actuarial Equivalent (at such age) of the defined benefit dollar
limitation computed using a 5 percent interest rate and the mortality table
defined in the definition of "GATT Rates' under the definition of "Actuarial
Equivalent' in Section 1.2 of the Plan, or Section D of this Appendix E, as
applicable. For these purposes, mortality between age 65 and the age at which
benefits commence shall be ignored.

        (d)  Benefit increases resulting from the increase in the limitations of
Section 415(b) of the Code under the forgoing provisions of this Section A shall
be provided to all Employees participating in the Plan who have one Hour of
Service on or after the first day of the first limitation year ending after
December 31, 2001.

        SECTION B. INCREASE IN COMPENSATION LIMIT

        1.    Increase in limit. The annual compensation of each Participant
taken into account in determining benefit accruals in any Plan Year beginning
after December 31, 2001, shall not exceed $200,000. Annual compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the determination
period). For purposes of determining benefit accruals in a Plan Year beginning
after December 31, 2001, compensation for any prior determination period shall
be limited as provided below.

        2.    Cost-of-living adjustment. The $200,000 limit on annual
compensation in paragraph 1 shall be adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. The cost-of-living adjustment
in effect for a calendar year applies to annual compensation for the
determination period that begins with or within such calendar year.

        Compensation Limit for Prior Determination Periods: In determining
benefit accruals in Plan Years beginning after December 31, 2001 under the
annual compensation limit in paragraph 1 of this Section B, Increase in
Compensation Limit, for determination periods beginning before January 1, 2002,
shall be $150,000 for any determination period beginning in 1996 or earlier;

--------------------------------------------------------------------------------




$160,000 for any determination period beginning in 1997, 1998, or 1999; and
$170,000 for any determination period beginning in 2000 or 2001.

        SECTION C. DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

        1.    Effective date. This Section shall apply to distributions made
after December 31, 2001.

        2.    Modification of definition of eligible retirement plan. For
purposes of the direct rollover provisions in Section 4.21 of the Plan, an
eligible retirement Plan shall also mean an annuity contract described in
Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code.

        SECTION D. APPLICABLE MORTALITY TABLE FOR LUMP-SUM BENEFITS

        With respect to any distribution with an Annuity Starting Date on or
after December 31, 2002, for the purposes of applying the limitations of
Sections 415(b)(2)(B), (C) and (D) of the Code and determining the amount of any
lump-sum distribution pursuant to Section 417(e) of the Code, the mortality
table under the definition of "GATT Rates' contained in the definition of
"Actuarial Equivalent' in Section 1.2 of the Plan shall mean the table
prescribed by Revenue Ruling 2001-62."

        2.    The following new Appendix F is added to the Plan, effective
January 1, 2003:

"APPENDIX F

MINIMUM DISTRIBUTION REQUIREMENTS

        1.    General Rules

        1.1.  Effective date. The provisions of this Appendix F will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

        1.2.  Precedence. The requirements of this Appendix F will take
precedence over any inconsistent provisions of the Plan.

        1.3.  Requirements of Treasury Regulations Incorporated. All
distributions required under this Appendix F will be determined and made in
accordance with the Treasury Regulations under Section 401(a)(9) of the Internal
Revenue Code.

        1.4.  TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Appendix F, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

        2.    Time and Manner of Distribution.

        2.1.  Required Beginning Date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date.

        2.2.  Death of Participant Before Distributions Begin. If the
Participant dies before distributions begin, the Participant's entire interest
will be distributed, or begin to be distributed, no later than as follows:

        (a)  If the Participant's surviving spouse is the Participant's sole
designated beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

--------------------------------------------------------------------------------

        (b)  If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

        (c)  If there is no designated beneficiary as of September 30 of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

        (d)  If the Participant's surviving spouse is the Participant's sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

        For purposes of this Section 2.2 and Section 5, distributions are
considered to begin on the Participant's required beginning date (or, if
Section 2.2(d) of applies, the date distributions are required to begin to the
surviving spouse under Section 2.2(a)). If annuity payments irrevocably commence
to the Participant before the Participant's required beginning date (or to the
Participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.

        2.3.  Form of Distribution. Unless the Participant's interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 3, 4 and 5. If the Participant's interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury Regulations. Any part of the Participant's interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Treasury Regulations that apply to individual accounts.

        3.    Determination of Amount to be Distributed Each Year.

        3.1.  General Annuity Requirements. If the Participant's interest is
paid in the form of annuity distributions under the Plan, payments under the
annuity will satisfy the following requirements:

        (a)  the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;

        (b)  the distribution period will be over a life (or lives) or over a
period certain not longer than the period described in Section 4 or 5;

        (c)  once payments have begun over a period certain, the period certain
will not be changed even if the period certain is shorter than the maximum
permitted;

        (d)  payments will either be nonincreasing or increase only as follows:

        (1)  by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;

        (2)  to the extent of the reduction in the amount of the Participant's
payments to provide for a survivor benefit upon death, but only if the
beneficiary whose life was being used to determine the distribution period
described in Section 4 dies or is no longer the Participant's beneficiary
pursuant to a qualified domestic relations order within the meaning of
Section 414(p) of the Code;

        (3)  to provide cash refunds of Employee contributions upon the
Participant's death; or

        (4)  to pay increased benefits that result from a Plan amendment.

--------------------------------------------------------------------------------




        3.2.  Amount Required to be Distributed by Required Beginning Date. The
amount that must be distributed on or before the Participant's required
beginning date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under Section 2.2(a) or (b)) is the payment
that is required for one payment interval. The second payment need not be made
until the end of the next payment interval even if that payment interval ends in
the next calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant's benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant's required
beginning date.

        3.3.  Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

        4.    Requirements For Annuity Distributions That Commence During
Participant's Lifetime.

        4.1.  Joint Life Annuities Where the Beneficiary Is Not the
Participant's Spouse. If the Participant's interest is being distributed in the
form of a joint and survivor annuity for the joint lives of the Participant and
a nonspouse beneficiary, annuity payments to be made on or after the
Participant's required beginning date to the designated beneficiary after the
Participant's death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Participant
using the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury
Regulations. If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a nonspouse beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.

        4.2.  Period Certain Annuities. Unless the Participant's spouse is the
sole designated beneficiary and the form of distribution is a period certain and
no life annuity, the period certain for an annuity distribution commencing
during the Participant's lifetime may not exceed the applicable distribution
period for the Participant under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations for the calendar year that
contains the annuity starting date. If the annuity starting date precedes the
year in which the Participant reaches age 70, the applicable distribution period
for the Participant is the distribution period for age 70 under the Uniform
Lifetime Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations
plus the excess of 70 over the age of the Participant as of the Participant's
birthday in the year that contains the annuity starting date. If the
Participant's spouse is the Participant's sole designated beneficiary and the
form of distribution is a period certain and no life annuity, the period certain
may not exceed the longer of the Participant's applicable distribution period,
as determined under this Section 4.2, or the joint life and last survivor
expectancy of the Participant and the Participant's spouse as determined under
the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the
Treasury Regulations, using the Participant's and spouse's attained ages as of
the Participant's and spouse's birthdays in the calendar year that contains the
annuity starting date.

        5.    Requirements For Minimum Distributions Where Participant Dies
Before Date Distributions Begin.

        5.1.  Participant Survived by Designated Beneficiary. If the Participant
dies before the date distribution of his or her interest begins and there is a
designated beneficiary, the Participant's entire interest will be distributed,
beginning no later than the time described in Section 2.2(a) or (b), over the
life of the designated beneficiary or over a period certain not exceeding:

        (a)  unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary determined
using the beneficiary's age as of the

--------------------------------------------------------------------------------

beneficiary's birthday in the calendar year immediately following the calendar
year of the Participant's death; or

        (b)  if the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary determined
using the beneficiary's age as of the beneficiary's birthday in the calendar
year that contains the annuity starting date.

        5.2.  No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

        5.3.  Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin. If the Participant dies before the date distribution of his or her
interest begins, the Participant's surviving spouse is the Participant's sole
designated beneficiary, and the surviving spouse dies before distributions to
the surviving spouse begin, this Section 5 will apply as if the surviving spouse
were the Participant, except that the time by which distributions must begin
will be determined without regard to Section 2.2(a).

        6.    Definitions.

        6.1.  Designated beneficiary. The individual who is designated as the
beneficiary under the definition of "Beneficiary" or "Beneficiaries"" in
Section 1.2 of the Plan and is the designated beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4,
of the Treasury Regulations.

        6.2.  Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains the Participant's required beginning
date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Section 2.2.

        6.3  Life expectancy. Life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

        6.4.  Required beginning date. The date specified in Section 4.15(b) of
the Plan."

        IN WITNESS WHEREOF, the Company has caused these presents to be executed
by its duly authorized representative this            day
of                        , 2002.

EARLE M. JORGENSEN COMPANY    
By:
 
    

--------------------------------------------------------------------------------


 
 

By:

 

    

--------------------------------------------------------------------------------



 

 
 
 
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.61



AMENDMENT 2002-1 TO THE EARLE M. JORGENSEN HOURLY EMPLOYEES PENSION PLAN
